Citation Nr: 1710554	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  12-11 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2016, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has an acquired psychiatric disorder, which he describes as PTSD, resulting from his 1991 service in support of Operation Desert Storm.  Specifically, while serving at a military hospital in Jubail, Saudi Arabia, the Veteran's position was fired upon by SCUD missiles, and he was ordered to gear up for a potential chemical attack.  The Veteran has indicated that since that time, he has had insomnia and increased startle response with loud noises, as well as other symptoms indicative of a mental disorder.  

In order to establish entitlement to service connection for PTSD, there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §3.304 (f).

The evidence necessary to establish the occurrence of a recognizable stressor during service, to support a diagnosis of PTSD, will vary depending upon whether the Veteran engaged in combat with the enemy.  Where it is determined, through recognized military citations or other supportive evidence, that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of his service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  

The Veteran's May 1995 separation document indicates that he was authorized to wear the Fleet Marine Force Combat Operation Insignia for his service in Operation Desert Storm.  According to the Navy and Marine Corps Awards Manual (SECNAVIST 1650.1F) in effect at the time, such an insignia is "authorized for Navy personnel who have served on duty with and have been attached to FMF units in active combat with an armed enemy. . . [a]ttachment to or operations with a Marine unit is not sufficient to establish eligibility for this insignia.  The Marine unit must be or have been engaged in actual combat action during the period of the individual's service with the unit."  

The Board thus finds that this citation is sufficient evidence to establish that the Veteran served in combat; thus, his combat-related stressors are conceded.  Id.

The salient question in this matter, however, is whether the Veteran has an acquired psychiatric disorder, including PTSD, that is related to his service, including his conceded combat stressors.  The Veteran's service treatment records are devoid of any reference to a psychiatric disorder.  Several times during his service, the Veteran denied experiencing such symptoms.  

The Veteran sought VA mental health treatment in February 2008, reporting symptoms similar to panic attacks and depression, which he attributed to his Desert Storm service.  The treating physician diagnosed the Veteran with anxiety disorder; however, the Veteran indicated that he did not require therapy, and did not report for further treatment.  

The January 2009 rating decision found that the Veteran does not have an acquired psychiatric disorder that is the result of his service.  In making this determination, the AOJ relied upon the Veteran's service treatment records and post-service treatment records, both of which were negative for a diagnosis of PTSD.

The Veteran received a VA examination in February 2012.  The examiner took a detailed history from the Veteran, reviewed the record, and conducted a diagnostic interview.  The Veteran discussed in great detail his childhood and military stressors, but did not report any significant psychosocial stressors.  As a result, the VA examiner found that the Veteran did not have PTSD or any other diagnosed mental disorder.

However, during his March 2016 hearing, the Veteran testified that he continues to experience symptoms of an acquired psychiatric disorder, including difficulty watching war movies or undergoing dental treatment that requires that a mask be placed over his face, and that these symptoms have been ongoing, although intermittent, since his separation from service.  

As there is newly received evidence that the Veteran experiences psychosocial stressors which may be related to an in-service event, and that he has continued to experience these symptoms since service, remand is required so that a new VA examination may be scheduled.  

In addition, the most recent VA clinical notes of record are dated January 2012.  Updated VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since January 2012.

2.  Schedule the Veteran for a VA mental disorders examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has an acquired psychiatric disorder, to include PTSD, and, if so, whether it is related to his combat service in Operation Desert Storm.  In reaching a conclusion in this matter, the examiner is advised that the Veteran has verified combat service, and that any combat-related stressors are to be presumed true as described.  The examiner must also address the Veteran's statements as to a continuity of symptomatology since service, and set forth any medical records for accepting or rejecting these statements.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Court).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




